OPINION
By the Court,
Young, C. J.:
Respondent and appellant are the parents of Shawn Cameron Clark. When respondent and appellant divorced, appellant was awarded custody of Cameron, and respondent was given visitation rights. While visiting with respondent, Cameron ventured into the street on his bicycle and was hit by a truck. Appellant sued respondent for negligent supervision, and respondent moved for summary judgment. The district court granted respondent’s motion, finding that there was no cause of action for negligent supervision in Nevada.
On appeal, appellant contends that there is a cause of action for negligent supervision in Nevada, and that genuine issues of material fact precluded summary judgment in this case.
We decline to decide the issue of whether Nevada recognizes a tort of negligent supervision. On the facts presented in this case, we conclude that appellant failed to allege sufficient facts in the district court to establish a prima facie case of negligence so as to avoid summary judgment. Thus, the district court did not err in granting respondent’s motion for summary judgment.
Steffen and Mowbray, JJ., concur.